Citation Nr: 0525573	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  00-18 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left leg, with a retained foreign 
body and causalgia, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for cervical 
syndrome, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for scars of the 
thoracic spine area, currently rated 10 percent disabling.

5.  Entitlement to an increased evaluation for scars of the 
right leg, currently rated 10 percent disabling.

6.  Entitlement to an increased evaluation for tinea cruris, 
currently rated 10 percent disabling.

7.  Entitlement to special monthly compensation (SMC) on the 
basis of the need for regular aid and attendance of another 
person (A&A).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to April 
1965 and from November 1968 to November 1978.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran provided testimony at a February 2001 VA Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript (T) of the hearing has been associated with the 
claims file.

In October 2001, the Board remanded the following issues to 
the RO for additional development: entitlement to an 
increased evaluation for residuals of a shell fragment wound 
of the left leg rated 10 percent, entitlement to an increased 
evaluation for lumbosacral strain rated 20 percent, 
entitlement to a compensable evaluation for cervical 
syndrome, entitlement to a compensable evaluation for scars 
of the thoracic spine area and the right leg, entitlement to 
a compensable evaluation for tinea cruris, entitlement to 
service connection for arthritis of the knees, entitlement to 
service connection for bilateral carpal tunnel syndrome, and 
entitlement to SMC on the basis of the need for A&A or being 
housebound.

The record shows that a RO rating decision in April 2004 
granted entitlement to a 10 percent evaluation from February 
27, 2001 for scars of the thoracic area of the back.  A RO 
rating decision in June 2004 increased the disability 
evaluation for lumbosacral strain to 40 percent and the 
disability evaluation for cervical syndrome to 20 percent, 
and assigned 10 percent evaluation for residuals of a wound 
of the right leg, and for tinea cruris, all effective from 
March 20, 2003.  The RO granted entitlement to service 
connection for arthritis of the knees, entitlement to service 
connection for bilateral carpal tunnel syndrome, and 
entitlement to SMC at the housebound rate as provided under 
38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

In a July 19, 2004 VA Form 21-4138 to the RO, the veteran 
stated he desired a "board held at the VARO" and appeared 
to indicate that he wanted the Georgia Department of Veterans 
Services to represent him in this appeal.  In June 2005, the 
Board wrote to the veteran to have him clarify whether he 
desired a new personal hearing with the Board, or a hearing 
before RO personnel, and whether he intended to revoke the 
authority of the Disabled American Veterans (DAV) to act on 
his behalf and have the Georgia Department of Veterans 
Services represent him going forward in this appeal.  The 
record contained recent presentations from the DAV but no 
power of attorney was on file in favor of the Georgia 
Department of Veterans Services.  

The veteran's response in July 2005 clarified his desire for 
a hearing before a Veterans Law Judge at the RO, and that he 
had established a power of attorney in favor of the Georgia 
Department of Veterans Services as shown in an attached 
"BIRLS Screen".  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule a hearing 
before a traveling Member of the Board.  
The appellant should be advised of the 
hearing schedule and scheduled for a 
hearing that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  He 
should be informed of the consequences of 
failing to appear for the hearing.  All 
communications with the appellant 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder.

2.  The veteran's current representative, 
the Georgia Department of Veterans 
Services, should be afforded the 
opportunity to review the claims folder.  
The AMC should insure that a reasonable 
period of time is afforded the 
representative to review the claims 
folder before the Board hearing.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





 Department of Veterans Affairs


